By the Court,
Hawley, J.:
A majority of the members of this court, in Hunter v. Truckee Lodge, I. O. O. F. (14 Nev. 25), after a thorough consideration of the question involved in this case, in construing the mechanics’ lien law of this State, decided that the legislature .“intended to give sub-contractors and ma*59terial men direct, liens upon the premises for the value of their labor and materials, regardless of payments on the principal contract made prior to the time within which the law requires a notice of their claim to be recorded.”
From this opinion it follows that appellants had a valid lien against the premises described in the complaint for the full amount of the indebtedness proved at the trial.
The judgment and decree appealed from, in so far as the court refused to allow a lien for any greater sum than was owing by the Carson Opera House Association to Cook and Miller, the contractors, are reversed, and the district court is hereby directed to enter a judgment and decree in favor of appellants for the full amount of their claim as proved at the trial.